DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III, claims 13-19, in the reply filed on 8/2/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Non-elected claims were cancelled in the response filed 8/2/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13-19, in claim 13, the limitation “monitoring the collection” lacks clear antecedent basis in the claims, because later on in the claim the step of “collecting” is recited, therefore applicant should remove “the” and replace with “a” to overcome this rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flora et al (US 2018/0140965) taken in combination with Vanaman (US 2020/0056115).
Regarding claim 13, Flora teaches a method for distilling cannabinoids (see title, abstract), comprising vaporizing in reaction vessel 101 an extract containing cannabinoids (see Fig 1, [0022-0023]), fractionally distilling the vapors in fractional distillation column 122 (see Fig 1, [0025]), condensing the vapors in condenser 125 into a plurality of liquid distillates (see Fig 1, 5C, [0025,0061-0063]), maintaining fluidity of the liquid distillates (see [0062], “The conical reducer and subsequent piping 517 are insulated so that elevated temperature of the product exiting the condenser is maintained. For example, the condenser may be operated at a temperature between 40° C. and 80° C. to maintain lower distillate viscosity.”), temperature of condensed fraction is maintained), monitoring a collection of the plurality of liquid distillates (via sight glasses 507, see Fig 5C, [0061]), directing each of the plurality of distillates to receiving vessels and collecting the plurality of liquid distillates (see Fig 5C, [0061-0063]).
However, Flora does not teach heating the plurality of liquid distillates to maintain fluidity thereof.
Vanaman teaches a process for distilling and separating cannabinoids (see title, abstract), Vanaman teaches the method comprising use of multi stage extraction system having extraction vessel 200, condenser unit 300, winterization unit 400, filter unit 500, preheater 600, short-path distillation unit 700, or condenser unit 800 (see Fig 1, [0044]); Vanaman teaches jacketing for heating as appropriate for storage of pay materials from the process (See [0134], “one or more of the transport components may also comprise thermal components for providing temperature control to transported processing materials. For example, transport lines for transporting pay materials may include jackets for providing heat or cooling to the pay materials. In one example, thermal medium comprising hot water or oil is flowed through one or more transport lines that transport pay materials. In some embodiments, pay material or pay material storage tanks may be jacketed for receiving thermal medium in a similar manner to provide temperature control during storage”).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Flora to include heating the plurality of liquid distillates to maintain fluidity thereof because Flora teaches maintaining temperature of condensates in the process and Vanaman teaches the skilled artisan knew jackets for transport lines and storage tanks to maintain temperatures of pay materials during transportation and storage, which would therefore ensure fluidity.
Regarding claim 14, as set forth above, the process of modified Flora include heating the storage tanks of the distillates as well.
Regarding claim 15, as set forth above, the process of modified Flora include passing the plurality of liquid distillates through thermal jackets associated with transport lines.
Regarding claim 16, as set forth above, Vanaman teaches flowing hot water or oil through the jackets (see Vanaman [0134]).
Regarding claim 18, Flora teaches directing each of the plurality of liquid distillates to respective vessels 502 via diverter valve 515 (See Fig 5C, [0061]) 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flora et al (US 2018/0140965) taken in combination with Vanaman (US 2020/0056115), as applied above and further in combination with Wells et al (US 2018/0065060).
Regarding claim 17, Flora teaches all limitations as set forth above, however teaches the condenser is a condenser column 125, and therefore does not teach the condenser is a condenser head.
Wells teaches a short-path distillations condenser head, the short path head has the advantage that sensitive compounds can be distilled and lower pressures and temperatures (see [0003]), Wells teaches the short path distillation head 100 is placed upon vaporization chamber and forms condensate in condensate chamber than can be recovered (see Fig 2, [0013-0014]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Flora to modify to a short path distillation head associated with distillation column to advantageously distill and separate sensitive compounds at lower pressures and temperatures in Flora as taught by Wells.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flora et al (US 2018/0140965) taken in combination with Vanaman (US 2020/0056115), as applied above and further in combination with Nevitt (US 2019/0083902).
Regarding claim 19, Flora teaches all limitations as set forth above, however Flora does not teach wherein directing each of the plurality of liquid distillates to a plurality of receiving vessels further comprises rotating at least two of the plurality of receiving vessels.
Nevitt teaches a plant material fractional distillation method (see title, abstract), Nevitt teaches from a condenser water cooled distillation tube 28 the condensed material enters flask rotating connector 34 that has attached glass globes 35 to recover sequentially compounds of differing boiling points by rotating the glass globs based upon the material being condensed thereby recovering different fractions (see Fig 2, [0032]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Flora to improve distillate fraction collection by employing flask rotating connector associated with different collecting flasks as taught by Nevitt to enable collection of different fractions boiling and being condensed in the process of Flora.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further references cited to Vanaman related to Vanaman above. Thomas (US 2019/0151771) teaches a plant material solvent extraction and fractionation process. Tucker (US 2018/0214790) teaches cannabinoid separation process. Lautenschlager (US 5,447,077) teaches an evaporation condensation apparatus and method. Mende (US 2,861,925) teaches a vacuum distillation system with fraction recovery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772